 
 
I 
111th CONGRESS
1st Session
H. R. 3733 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2009 
Mr. Sestak introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to expand the eligibility of members of the Armed Forces to participate in programs of higher education offered by the Community College of the Air Force. 
 
 
1.Short titleThis Act may be cited as the Armed Forces Education Parity Act. 
2.Additional members of the Armed Forces eligible to participate in Community College of the Air Force programsSection 9315(b) of title 10, United States Code, is amended by striking paragraph (2) and inserting the following new paragraphs: 
 
(2)Enlisted members of the Army. 
(3)Enlisted members of the Navy. 
(4)Enlisted members of the Marine Corps. 
(5)Enlisted members of the Coast Guard..  
 
